Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,463,578. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the present application recites a nipple and mouth shield, wherein the nipple top side differently flavored from the bottom side.  This is fully anticipated by Claim 1 of the patent.  It is noted the application claim is broader, however the recited limitations are present in the patent.  
Claim 12 of the present application recites a nipple and mouth shield, wherein the nipple and mouth shield are differently flavored.  This is fully anticipated by claim 2 of the patent which teaches the nipple and mouth shield are differently flavored.  It is noted the application claim is broader, however the recited limitations are present in the patent.  

Claims 2-3 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,463,578 in view of Dussere USP 6,773,451:

Regarding claims 2 and 13, 10,463,578 fails to teach the nipple is round.  
	Dussere teaches a round nipple (column 8 lines 34-37).


Regarding claims 3 and 14, 10,463,578 fails to teach the nipple is orthodontic.  
	Dussere teaches an orthodontic nipple (column 8 lines 34-37).  It is the Examiner’s interpretation that a nipple shaped like a human breast is orthodontic.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the nipple to be orthodontic as taught by Dussere, as Dussere teaches it fits in a child’s mouth like a breast (column 8 lines 34-37).  

Claims 4 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,463,578 in view of Kessler US 20070208379;

Regarding claims 4 and 15 10,463,578 fails to teach the nipple and mouth shield are made of different materials.  
	Kessler also teaches a known pacifier wherein the nipple is made of silicone and the mouth guard is made of plastic [0020].
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the nipple and mouth piece to be different materials as taught by Kessler, generally the mouth guard needs to be less flexible to hold the pacifier in place.



Claims 5, 8, 10 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,463,578 in view of Marcus US 2009/0069848:

Regarding claims 5, 8, 10 and 16-18, 10,463,578 fails to teach the device is free of bisphenol A, polyvinyl chloride, and phthalate, the nipple comprises silicone, and the device is specifically made from biocompatible and food safe polymeric material.  
	Marcus also teaches a known teether wherein the device comprises 100% food grade silicone (claim 2).  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify as taught by Marcus as Marcus teaches silicone is safer, specifically [0003] teaches other materials may affect endogenous hormones of the child.

Claims 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,463,578:

Regarding claim 6, 10,463,578 already indicates the top side of nipple faces the top portion of mouth while the bottom faces the tongue.  
	Although 10,463,578 does explicitly indicate the different in flavor promotes proper orientation, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to that such a structure would result in .


Claims 9 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,463,578 in view of Rossi EP 2977400:

Regarding claims 9 and 19, 10,463,578 fails to teach the device has silver nanoparticles incorporated therein.
	Rossi an infant device and teaches placing silver in a polymeric material to provide an antibacterial effect [0056-0058].  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify as taught by Rossi to provide an antibacterial effect.  
	It is noted Applicant discloses on page 4 (e.g 20-200nm size) – which is 0.2microns – Rossi teaches 1-10 microns.  Applicant has no criticality to that particular size and merely indicates for example sizes.  
	In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,463,578 in view of Reynolds US 2013/0319965:

Regarding claims 11 and 20, 10,463,578 fails to teach the flavor comprises a layer.
	Reynolds teaches the flavor is a layer [0008].
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify as taught by Reynolds as this is a known mechanism for making a flavored nipple.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 appears to recite the same limitation as claim 1- merely the flavor is different on top and bottom side of nipple.  It is unclear if Applicant is claiming the concentration of flavoring on a side is different.  It is unclear where the flavoring is different if that is Applicant’s intention (metes and bounds of claim are indefinite).  The structure of this claim is not clear and renders the claim indefinite.  It is 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 already recites the top side facing the roof of mouth and bottom side faces the infant’s tongue and that each is differently flavored.  Claim 6 appears to recite the same limitations.  
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        8/7/2021